

117 HR 1662 IH: Updating Postal Data on Addresses for Trustworthy Elections Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1662IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Van Drew (for himself and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the National Voter Registration Act of 1993 to require the Postmaster General to provide State election officials with change of address information before a general election for Federal office, and for other purposes.1.Short titleThis Act may be cited as the Updating Postal Data on Addresses for Trustworthy Elections Act or the UPDATE Act.2.Change of address information provided to State election officials(a)In generalSection 9 of the National Voter Registration Act of 1993 (52 U.S.C. 20508) is amended by adding at the end the following new subsection: (c)United States Postal Service change of address informationNot later than 90 days after the date of enactment of this subsection, and every 90 days thereafter, the Postmaster General of the United States Postal Service shall provide to the chief State election official of each State the change of address records available in the National Change of Address product maintained by the United States Postal Service..(b)Effective dateThe amendment made by this section shall take effect on the date of enactment of this Act.(c)Authorization of appropriationsThere is authorized to be appropriated to the Postmaster General of the United States Postal Service $600,000 to carry out the amendment made by this section.3.Payments to States for the maintenance of voter registration lists(a)In generalThe Election Assistance Commission shall make a payment to each eligible State for carrying out maintenance of each such State’s computerized voter registration list under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083) and for carrying out programs under section 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) to ensure the accuracy of voter registration lists in the State.(b)EligibilityA State is eligible to receive a payment under this section if the State submits to the Commission an application at such time, in such form, and containing such information and assurances as the Commission may require.(c)Amount of payment(1)In generalSubject to paragraph (2), the amount of a payment made to a State under this section shall be equal to the product of—(A)the total amount appropriated for such payments pursuant to the authorization under subsection (f); and(B)the State allocation percentage for the State.(2)Minimum amount of paymentThe amount of a payment made to a State under this section may not be less than—(A)in the case of any of the several States or the District of Columbia, one-half of 1 percent of the total amount appropriated for such payments; or(B)in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, one-tenth of 1 percent of such total amount.(3)Pro rata reductionsThe Commission shall make such pro rata reductions to the allocations determined under paragraph (1) as are necessary to comply with the requirements of paragraph (2).(d)Continuing availability of funds after appropriationA payment made to a State under this section shall be available to the State without fiscal year limitation.(e)DefinitionsIn this section:(1)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(2)State allocation percentageThe term State allocation percentage means, with respect to a State, the amount (expressed as a percentage) equal to the quotient of—(A)the voting age population of the State (as reported in the most recent decennial census); and(B)the total voting age population of all States (as reported in the most recent decennial census). (f)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 for payments under this section.